Citation Nr: 1338528	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-23 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim. 

The Veteran testified during a Travel Board hearing held in October 2010 before the undersigned Veterans Law Judge.  A transcript of the Veteran's testimony has been associated with the claims folder.

This matter was previously denied by the Board in a September 2011 decision.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Memorandum Decision, the Court vacated the Board's September 2011 decision and remanded the issue on appeal for further proceedings consistent with the Court's decision.  This matter now returns to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2012 Memorandum Decision, the Court determined that an April 2011 VA examination, upon which the Board relied in its September 2011 denial, was inadequate.  As reasoning, the Court initially noted that the Veteran's service treatment records are unavailable, and hence, the Board is under a heightened duty to consider and discuss the evidence of record and to supply well-reasoned bases for its decision.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  Against that backdrop, the Court found further that the April 2011 VA examiner's opinion impermissibly relied upon the absence of contemporaneous treatment records to reach his stated negative nexus opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Court found further that the scope of the April 2011 VA examiner's opinion was limited in scope to the question of whether the Veteran's acquired psychiatric disorder was "caused by or the result of treatment for anxiety in the military" rather than any injury or illness incurred by the Veteran over the course of his entire period of active duty service.  In view of these noted deficiencies in the April 2011 examination, the Court determined that the April 2011 opinion is inadequate and that the Board erred in its reliance on that opinion.  In view of the foregoing, this matter must be remanded in order to afford the Veteran a new VA examination of his claimed acquired psychiatric disorder.

Prior to arranging the above examination, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment since January 2013.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment since January 2013.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA psychiatric examination to determine whether the Veteran has a current acquired psychiatric disorder that is etiologically related to his active duty service.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a multi-axis diagnosis corresponding to the Veteran's claimed psychiatric disorder, and, provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed psychiatric condition was incurred during service or is related to an injury or illness incurred during his active duty service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


